DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-24 are pending in the case. Claims 1, 8, and 15 are independent claims.
Acknowledgement is made of Applicant’s claim for foreign priority of Japanese application JP2013-270051 filed 12/26/2013.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkura et al. (US 5737029 A).

Regarding claim 1, Ohkura teaches an information processing apparatus (FIG. 1 and Col. 3, lines 34-57) comprising:
a controller communication unit configured to receive an electronic wireless signal conveying operation information from a remote controller, wherein the remote controller is a touch pad type remote controller or a button type remote controller (FIG. 1 and Col. 3, lines 34-57: controller communication unit corresponds to IRD 2, which receives commands carried by an IR light beam/electronic wireless signal from remote commander 5; FIG. 4 and Col. 5, lines 39-56: The remote commander 5 is a button type remote controller); and
a processor (FIG. 3 and Col. 4, line 63 to Col. 5, line 38: processor corresponds to CPU 29) configured to control
display of first thumbnails corresponding to content belonging to a first category in one direction along one side of a display screen, wherein the first thumbnails are displayed in a manner that a user recognizes a group to which content corresponding to the first thumbnails belongs, and wherein the first thumbnails are displayed on only the one side of the display screen with no first thumbnail overlapping any other first thumbnail (Col. 1, lines 62-67, FIG. 16, and Col. 19, lines 38-45: first thumbnails correspond to small-frame pictures of a certain category being displayed in one direction along one side of a display screen. In this example, the first category is NEWS, as can be recognized by a user.),

movement of the first thumbnails corresponding to content belonging to the first category according to a user operation which indicates switching from the first category to a second category (FIGS. 16-17 and Col. 19, lines 46-58: first thumbnails are moved off-screen in accordance with a first category NEWS switching to a second category MOVIE), and
display of second thumbnails corresponding to content belonging to the second category according to the user operation which indicates switching from the first category to the second category (FIGS. 16-17 and Col. 19, lines 46-58: second thumbnails, as seen in FIG. 17, are displayed in accordance with the switching to second category MOVIE),
wherein the operation of switching is a flicking operation, in a case of the touch pad type remote controller, or an operation of tilting a knob for switching category, in a case of the button type remote controller (FIG. 4 and Col. 19, lines 46-58: the operation of switching is an operation of tilting operation knob 52).

In another embodiment, Ohkura teaches wherein the operation of switching is an operation of pressing a button for switching category, in a case of the button type remote controller (FIG. 23 and Col. 11, lines 19-28: in accordance with the example of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohkura to incorporate the teachings from another embodiment of Ohkura and have wherein the operation of switching be an operation of pressing a button for switching category, in a case of the button type remote controller. Doing so would allow the user to provide a more definitive and discrete input, and thus avoid the user accidentally tilting the operation knob in an unintentional direction. This would also simplify the user’s inputs as, while the operation knob allows the user to move in eight directions (Col. 5, lines 39-45), most directions are unnecessary for switching categories, and thus implementing the four direction keys 160 would be more suitable and effective. As a result, the user would be less likely to navigate to the wrong direction, given the more limited, relevant options offered by the direction key set 160.

Regarding claim 2, Ohkura further teaches the information processing apparatus according to claim 1, further comprising a server communication unit configured to acquire content information from a server (Col. 5, lines 9-29: CPU 29 acts as a server communication unit, acquiring content information like EPG information from a broadcasting satellite/server; FIG. 11, FIG. 12, and Col. 7, line 57 to Col. 8, line 21: EPG information is a component of content information).

Regarding claim 3, Ohkura further teaches the information processing apparatus according to claim 2, wherein the content information includes thumbnails (Col. 8, line 57 to Col. 9, line 12 and Col. 9, lines 21-32: content information includes received broadcasting channels, which are associated with small-frame pictures/thumbnails), category information for indicating a respective category to which content corresponding to the thumbnails belongs (Col. 8, lines 4-6, FIG. 12 and Col. 9, lines 21-37, FIG. 16 and Col. 9, lines 37-45: category information is included as content information), and group information for grouping the thumbnails of the content belonging to a category (Col. 8, lines 4-21, Col. 8, line 63 to Col. 9, line 7, Col. 9, lines 21-31: group information include the relevant channel numbers used to group the thumbnails of the content belonging to a category).

Regarding claim 4, Ohkura further teaches the information processing apparatus according to claim 1, wherein the processor is configured to control displaying content, and wherein the displayed thumbnails overlap displayed content (FIG. 16 and Col. 9, lines 38-45: content displayed on monitor unit 4 as a result CPU 29, as supported in FIG. 11 and Col. 9, lines 21-31. Thumbnails overlap displayed content).

Regarding claim 5, Ohkura further teaches the information processing apparatus according to claim 1, wherein the processor is configured to control display of an operation object according to received operation information (FIGS. 16-17, Col. 9, lines 44-58: an operation object/cursor is displayed, in this example, at the uppermost 

Regarding claim 6, Ohkura further teaches the information processing apparatus according to claim 5, wherein the processor is configured to control moving the displayed thumbnails in one direction when a display position of the operation object is located at an end region of the display screen (FIGS. 16-18, Col. 9, lines 46-67: for example, in FIG. 17, the operation object/cursor K is located at a left-end region of the display screen. The displayed thumbnails are moved in one direction after a user, for example, inputs a tilt on the operation knob 52 to the right, or in another embodiment presses the Right key 164 as supported in FIG. 23 and Col. 11, lines 19-28. Pressing the Right key 164 rotates the thumbnails to the left in accordance with the rotation of the categories, and the thumbnails are replaced by new ones).

Regarding claim 7, Ohkura further teaches the information processing apparatus according to claim 5, wherein the processor is configured to control bringing a thumbnail closer to a position of the operation object than the other thumbnails into focus (Col. 2, lines 6-8, FIGS. 15, 16, 20, and 21, Col. 10, lines 24-46: a thumbnail closer to a position of the operation object/cursor than the other thumbnails is brought into focus as evident by the bolded cursor K).

Regarding claim 22, Ohkura further teaches the information processing apparatus according to claim 1, wherein the processor is configured to control 

Regarding claims 8-14 and 23, the claims recite a method with corresponding limitations to the information processing apparatus of claims 1-7 and 22, respectively, and are therefore rejected on the same premises.

Regarding claims 15-21 and 24, the claims recite a non-transitory computer-readable medium having stored thereon a program causing a computer to execute information processing (Col. 4, lines 63-67: CRM corresponds to ROM 37 storing programs) of operations with corresponding limitations to the information processing apparatus of claims 1-7 and 22, respectively, and are therefore rejected on the same premises.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                                                              
 /ABDULLAH AL KAWSAR/ Supervisory Patent Examiner, Art Unit 2171